                                   1   (updated 3/2019)

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         UNITED STATES OF AMERICA,
                                   7                                                        Case No. 19-cr-00280-SI-1 (SI)
                                                        Plaintiff,
                                   8                                                        SECOND
                                                 v.                                         ORDER FOR PRETRIAL
                                   9                                                        PREPARATION (CRIMINAL)
                                         KEVIN REYES MELENDEZ,
                                  10
                                                        Defendant(s).
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   Good cause appearing, IT IS HEREBY ORDERED that:

                                  14   TRIAL DATE: On March 16, 2020 at 8:30 a.m., Courtroom 1, 17th floor, and will be before the
                                       JURY.
                                  15
                                       TRIAL LENGTH is estimated to be ___ days.
                                  16

                                  17   MOTIONS IN LIMINE :
                                               Any party wishing to have motions in limine heard prior to the commencement of trial
                                  18   must file and serve same no later than five court days prior to the date set for the Pretrial
                                       Conference. Any party opposing such a motion in limine shall file and serve its opposition papers
                                  19   no later than two court days prior to the Pretrial Conference(with personal service directly on
                                       chambers). No reply papers will be considered, and the motions will be heard at the Pretrial
                                  20
                                       Conference or at such other time as the Court may direct.
                                  21
                                       PRETRIAL CONFERENCE: A Pretrial Conference SHALL be held at 3:00 p.m. on
                                  22   March 10, 2020 in Courtroom 1. Not less than three court days before the Pretrial Conference,
                                       counsel for the government SHALL:
                                  23
                                               (1)    Serve and file a trial memorandum briefly stating the legal bases for the charges
                                  24
                                       and the anticipated evidence, and addressing any evidentiary, procedural or other anticipated legal
                                  25   issues;

                                  26        (2)     Serve and file a list of all witnesses who may be called, together with a brief
                                       summary of the testimony of each;
                                  27

                                  28
                                               (3)    Serve and file proposed jury instructions on all substantive issues and on any
                                   1   procedural issue not adequately covered by the Court’s standard instructions (which are published
                                   2   in the Ninth Circuit Manual of Model Jury Instructions). Counsel shall deliver to the Courtroom
                                       Deputy a copy of their proposed jury instructions and email a copy in Word format to
                                   3   SIPO@cand.uscourts.gov.

                                   4          (4)     Serve and file a proposed form of verdict and proposed questions for jury voir dire;
                                       and,
                                   5

                                   6           (5)     Serve and file exhibit lists; and serve copies of all marked exhibits on all parties.
                                       Each item SHALL be pre-marked; generally, the government SHALL use numbers, the
                                   7   defendant, letters. The exhibits SHOULD NOT be filed with the Court, only the exhibit lists
                                       must be filed with the Court. However, counsel shall lodge with the Court two copies of the
                                   8   exhibits in binders the Friday before trial, for the Court’s use and witnesses use during trial. The
                                       original exhibits admitted by the Court shall be collected by the Court during trial.
                                   9

                                  10           Not less than three court days before the Pretrial Conference, defense counsel SHALL
                                       comply with subparagraphs (3) and (4) above, and, to the extent consistent with the defendant’s
                                  11   right to an effective defense, with subparagraphs (1), (2) and (5) above.
                                  12           Counsel SHALL confer in advance and be prepared to discuss with the Court any
Northern District of California
 United States District Court




                                       anticipated evidentiary objections and any means for shortening and simplifying the trial (e.g., by
                                  13
                                       stipulating to such matters as chain of custody, nature of substances, use of the mails, etc.).
                                  14
                                              Counsel should submit an agreed upon set of additional requested voir dire questions to be
                                  15   posed by the Court. Any voir dire questions on which counsel cannot agree shall be submitted
                                       separately. Voir dire by counsel will not be permitted absent leave of Court.
                                  16

                                  17
                                       MOTIONS: All motions SHALL be heard on n/a at 11:00 a.m. in Courtroom 1, and SHALL
                                  18   comply with Crim. L.R. 47-2. Before filing any motion, counsel for defendant and for the
                                       government SHALL confer concerning any matter covered by Crim. L.R. 17.1-1(b), relevant to
                                  19   the case, in particular, subparagraphs (1) - (3).
                                  20            The party filing any motion or other paper in this case shall show on the first page beneath
                                  21   the file number which, if any, of the exclusions under 18 U.S.C. § 3161 may be applicable to the
                                       action sought or opposed by the motion or other paper, and his or her calculation of the amount of
                                  22   excludable time to the hearing date.

                                  23           The party filing an opposition or other paper shall also show on the first page beneath the
                                       file number which, if any, of the exclusions under 18 U.S.C. § 3161 may be applicable to the
                                  24   action sought or opposed by the motion or other paper, and his or her calculation of the amount of
                                  25   excludable time to the hearing date. Crim. L.R. 47-2 (c)

                                  26   COPIES: Each document filed or lodged with the Court must be accompanied by an unstapled,
                                       three-hole punched copy for use in the Judge’s chambers. In addition, one copy of the witness
                                  27   and exhibit lists should be furnished to the court reporter.
                                  28
                                                                                         2
                                       TRANSCRIPTS: If transcripts will be requested during or immediately after trial, arrangements
                                   1   must be made with the court reporter at least one week before trial commences. If a daily
                                   2   transcript and/or real-time reporting is needed, the parties shall make arrangements with Richard
                                       Duvall, Court Reporter Supervisor, at (415) 522-2079 or
                                   3   mailto:Richard_Duvall@cand.uscourts.gov at least fourteen days before trial commences.

                                   4   CHANGE OF PLEA: Counsel SHALL give prompt notice to the United States Attorney and to
                                       the Court of any intention to change a previously entered not guilty plea.
                                   5

                                   6   EXHIBITS: Upon the conclusion of the trial, the admitted exhibits are filed by the Court. The
                                       exhibits not admitted are returned to counsel.
                                   7

                                   8          IT IS SO ORDERED.

                                   9   Dated: 1/17/20

                                  10                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  11                                                  United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       3
